
	

116 HRES 84 IH: Expressing the sense of the House of Representatives that Congress must amend the United States Code to prevent any future lapse in appropriations, and to permanently end government shutdowns. 
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2019
			Mr. Krishnamoorthi (for himself, Mr. Mitchell, Mr. Costa, Ms. Hill of California, Ms. Jackson Lee, Ms. Lofgren, and Mr. Harder of California) submitted the following resolution; which was referred to the Committee on Appropriations, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives that Congress must amend the United States
			 Code to prevent any future lapse in appropriations, and to permanently end
			 government shutdowns. 
	
	
 Whereas government shutdowns halt or significantly limit the efficacy of critical government programs that Americans depend on for their health, safety, and prosperity;
 Whereas both partial and full government shutdowns force hundreds of thousands of Federal employees and contractors to work without pay, which causes financial instability for working families and creates economic distress in local communities;
 Whereas government shutdowns cause disarray in national and international financial markets, diminishing the strength of our economy and faith in our public institutions;
 Whereas government shutdowns cause long-term damage to our national infrastructure, and hinder Americans’ ability to travel safely and securely;
 Whereas government shutdowns create an immediate and pressing crisis across the country; and Whereas Congress and Administrations have an obligation to work on a collaborative basis to resolve policy issues and implement long-term solutions in a variety of areas, including but not limited to: economic growth, environmental sustainability, affordable healthcare, workforce development, education, veterans affairs, infrastructure, and national security, and government shutdowns interfere with these efforts: Now, therefore, be it
	
 That the House of Representatives commits to— (1)take meaningful bipartisan action to amend the United States Code to prevent any future lapse in appropriations, and to permanently end government shutdowns; and
 (2)ensuring that no Americans, including Federal employees, contractors, and citizens who depend on critical government services, have to suffer the consequences of future government shutdowns.
			
